Case 16-12891-amc         Doc 61-3     Filed 06/20/19 Entered 06/20/19 14:08:53               Desc
                                     Exhibit Page 1 of 2




                                          EXHIBIT “A”

                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 IN RE: Warren Twain Price, Jr. and Ikiea CHAPTER 13
 D. Price
                                          BANKRUPTCY CASE NUMBER
              DEBTORS                     16-12891/AMC
 Nationstar Mortgage LLC
              MOVANT                      11 U.S.C. SEC. 362
 VS.

 Warren Twain Price, Jr. and Ikiea D. Price
       RESPONDENTS/DEBTORS

 William C. Miller, TRUSTEE
       ADDITIONAL RESPONDENT(S)

                            NATIONSTAR MORTGAGE LLC'S
                          NOTICE OF DEFAULT OF STIPULATION

RE: PROPERTY KNOWN AS 7040 Kindred Street, Philadelphia, PA 19149

TO:
Warren Twain Price, Jr.
7040 Kindred Street, Philadelphia, PA 19149

Ikiea D. Price
7040 Kindred Street, Philadelphia, PA 19149

Brad J. Sadek, Esquire
1315 Walnut Street, Suite 502, Philadelphia, PA 19107
Sent via electronic notification: brad@sadeklaw.com

       You are hereby notified that the Debtors are in default of the terms of the Stipulation
entered into by the parties and approved by the Court. The Debtors have failed to make the
following payments and late charges:

Regular payments of $863.77 from April 1, 2019 through June 1, 2019         $2,591.31
Attorney fee for this Notice of Default                                     $50.00
Less Suspense Balance                                                       $737.99
TOTAL DEFAULT AS OF JUNE 4, 2019                                            $1,903.32


If the default continues to the following month, the Debtor shall include funds to cure that
month’s default as well. Pursuant to the terms of the Stipulation, the full cure of the default must
Case 16-12891-amc        Doc 61-3     Filed 06/20/19 Entered 06/20/19 14:08:53             Desc
                                    Exhibit Page 2 of 2




be via certified funds, money orders or cashier’s check, with the loan number clearly written
thereon and made payable to Nationstar Mortgage LLC d/b/a Mr. Cooper. During pendency of
this default, please remit all payments to:

Shapiro & DeNardo, LLC
3600 Horizon Drive, Suite 150
King of Prussia, PA 19406

The default must be cured within 15 days from the date below or Movant shall file a
Certification of Default with the Court and request the Court to enter an Order granting Movant
relief from the Automatic Stay.


                                                    Respectfully submitted,



Dated: June 4, 2019                                 BY: /s/ Kevin S. Frankel
                                                    Kevin S. Frankel, Esquire
                                                    Shapiro & DeNardo, LLC
                                                    3600 Horizon Drive, Suite 150
                                                    King of Prussia, PA 19406
                                                    (610) 278-6800/ fax (847) 954-4809
S&D File #:16-053055                                PA BAR ID #318323
                                                    kfrankel@logs.com
                                                    pabk@logs.com
